Case: 12-15847   Date Filed: 09/06/2013   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15847
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:97-cr-00188-HES-JRK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

CLEVELAND A. GRIFFIN,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (September 6, 2013)

Before CARNES, Chief Judge, TJOFLAT and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 12-15847     Date Filed: 09/06/2013    Page: 2 of 4


      Cleveland Griffin, proceeding pro se, appeals his statutory maximum

sentence of five years imprisonment, imposed following the mandatory revocation

of his supervised release under 18 U.S.C. § 3583(g) for possessing and selling

marijuana. The district court imposed an upward variance of three months from

the applicable guidelines range of 46 to 57 months imprisonment after determining

that Griffin had given perjured testimony at his revocation hearing. Griffin

contends that his sentence was unreasonable because the district court focused

solely on the fact that he had lied under oath and, in so doing, failed to consider

any other factors under 18 U.S.C. § 3553(a), including the recommended

guidelines range and his criminal history.

      We review a sentence imposed upon revocation of supervised release for

reasonableness, applying a deferential abuse of discretion standard. See United

States v. Sweeting, 437 F.3d 1105, 1106–07 (11th Cir. 2006); United States v.

Silva, 443 F.3d 795, 798 (11th Cir. 2006). We first look at whether the district

court committed any significant procedural error and then at whether the sentence

is substantively reasonable under the totality of the circumstances, typically with

reference to the § 3553(a) sentencing factors. United States v. Pugh, 515 F.3d

1179, 1190 (11th Cir. 2008). The party challenging the sentence bears the burden

of showing that it is procedurally or substantively unreasonable. United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005).


                                           2
              Case: 12-15847     Date Filed: 09/06/2013   Page: 3 of 4


      When a term of supervised release is revoked under 18 U.S.C. § 3583(e), a

district court may impose a term of imprisonment after considering the § 3553(a)

factors, which include the nature and circumstances of the offense, the history and

characteristics of the defendant, the applicable guidelines range, and the need to

afford adequate deterrence, promote respect for the law, and protect the public

from the defendant’s future criminal conduct. 18 U.S.C. §§ 3583(e)(3), 3553(a).

However, when revocation and imprisonment are mandatory under § 3583(g)

because a defendant has violated the terms of his supervised release by possessing

a controlled substance, “the statute does not require consideration of the § 3553(a)

factors.” United States v. Brown, 224 F.3d 1237, 1241 (11th Cir. 2000). The only

statutorily imposed limitation on mandatory terms of imprisonment under §

3583(g) is that they not “exceed the maximum term of imprisonment authorized

under [§ 3583](e)(3),” which in this case was five years. 18 U.S.C. § 3583(g).

      Because Griffin was subject to mandatory revocation of his supervised

release under § 3583(g) for possessing marijuana, a controlled substance, the

district court was not required to consider the § 3553(a) factors in imposing his

sentence. See Brown, 224 F.3d at 1241. Even so, the district court implicitly

considered some of the § 3553(a) factors when it noted that it had imposed an

above-guidelines sentence because Griffin had lied on the stand and continued to

flout the law despite his earlier convictions and sentences. The court also did not


                                          3
              Case: 12-15847     Date Filed: 09/06/2013    Page: 4 of 4


abuse its discretion in imposing an upward variance of three months because

Griffin’s sentence did not exceed the five-year maximum term authorized by

statute. See 18 U.S.C. § 3583(e)(3), (g). And even if Griffin’s sentence were

expressly assessed under the § 3553(a) factors, it is still substantively reasonable

given his undisputed act of perjury, his violation of the conditions of his supervised

release, and his extensive criminal history, which includes prior convictions for

multiple counts of grand theft and burglary, discharging a firearm in public, the

sale or possession of cocaine, robbery, battery, and unlawfully possessing a firearm

as a convicted felon. Griffin has not shown that his sentence was procedurally or

substantively unreasonable under the controlling standards and, thus, we affirm.

      AFFIRMED.




                                          4